DETAILED ACTION
This Non Final Office Action is in response to the arguments, amendments, and Request for Continued Examination filed January 21, 2021.
Claims 1 and 12 have been amended.
Claims 1-22 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
The independent claims (1 and 12) are directed to obtaining information from a product label, assigning an attribute (tagging the data), associated the attribute with other attributes (mapping the tagged data to other data), assigning a master attribute (adding a meta-tag to the data), and generating a label view containing the master attribute (displaying to a user the meta-tag and additional information). The abstract idea that the independent claim falls into is “Certain Method of Organizing Human Activity”. The independent claim is directed to marketing and sales activities. The marketing claims on a product are analyzed by the system to determine if they are correct, such as if a product is “gluten free”, “heart healthy”, or “low sodium”. This is described through the master attribute that is attached to the product (refer to originally filed disclosure [62-64; 71-73]). A consumer having the knowledge that a product is heart healthy or low sodium would better market the product to more health conscious consumers, and this abstract idea is not only analyzing if the product claim 
Step 2(a)(II) considers the additional elements in terms of transforming the abstract idea into a practical application. The additional elements described in the independent claim are, “an ingredient data platform” and a “pre-constructed taxonomy data structure”. The abstract idea is merely being applied to a generic technological field (see MPEP 2106.05(f)(2)). Referring to the originally filed specification [22 March 2017], the ingredient data platform is described as, “In many aspects of the present disclosure, an exemplary technology stack 1300 can be associated with the ingredient data platform 10, as depicted in Figure 5. The technology stack 1300 can be an embodiment of the technology stack in the platform 20” [133]. Referring to “technology stack 1300”, as well as FIG 5, the description of the elements does not further transform the abstract idea into a practical application. The technology stack (which is not claimed, but merely analyzed here to show an association to the ingredient data platform being generic technology) is later described as generic computer elements (generic processors, displays, storage, and other system elements) (refer to [FIG 5 and paragraphs 144-152]). Specifically, “The network infrastructure may include elements such as computing devices, servers, routers, hubs, firewalls, clients, personal computers, 
Further, the pre-constructed taxonomy data structure is another tool to apply the abstract idea onto generic technological elements. The pre-constructed taxonomy data structure, for example, can be the National Health and Nutrition Examination Survey [122]. This is a known survey that is accessible by one of ordinary skill in the art, as well as merely being a tool to, “aide in food-mapping to determine specific food compositions,” which is what the claimed invention is performing. Using a generic technological 
In terms of the amended claim elements regarding the pattern recognition using a dictionary to determine if a product label is new of known merely discusses generic pattern recognition. This is described in the originally filed specification [71-72] in terms of the system using a dictionary or other pre-determined reference, however, the system does not function or describe within the claims what the system does in terms of whether the information is new or known. There is no further analysis and thus the information is merely gathered and displayed within the product label. There is no further discussion that would indicate the comparing and determining between a new and known label is transformative into a practical application and thus the claim is directed towards generic technological elements implementing the abstract idea.
Step 2(b) considered the additional elements in terms of being significantly more than the identified abstract idea. The additional elements described in the independent claim are, “an ingredient data platform” and a “pre-constructed taxonomy data structure”. The abstract idea is merely being applied to a generic technological field (see MPEP 2106.05(f)(2)). Referring to the originally filed specification [22 March 2017], the ingredient data platform is described as, “In many aspects of the present disclosure, an exemplary technology stack 1300 can be associated with the ingredient data platform 10, as depicted in Figure 5. The technology stack 1300 can be an embodiment of the technology stack in the platform 20” [133]. Referring to “technology stack 1300”, as well as FIG 5, the description of the elements does not further transform the abstract idea into a practical application. The technology stack (which is not claimed, but merely analyzed here to show an association to the ingredient data platform being generic technology) is later described as generic computer elements (generic processors, displays, storage, and other system elements) (refer to [FIG 5 and paragraphs 144-152]). Specifically, “The network infrastructure may include elements such as computing devices, servers, routers, hubs, firewalls, clients, personal computers, communication devices, routing devices and other active and passive devices, modules and/or components as known in the art. The computing and/or non-computing device(s) associated with the network infrastructure may include, apart from other components, a storage medium such as flash memory, buffer, stack, RAM, ROM, and the like. The processes, methods, program codes, instructions described herein and elsewhere may be executed by one or more of the network infrastructural elements. The methods and systems described herein may be adapted for use with any kind of private, community, or hybrid cloud computing network or cloud computing environment, including those which involve features of software as a service (SaaS), platform as a service (PaaS), and/or infrastructure as a service 
Further, the pre-constructed taxonomy data structure is another tool to apply the abstract idea onto generic technological elements. The pre-constructed taxonomy data structure, for example, can be the National Health and Nutrition Examination Survey [122]. This is a known survey that is accessible by one of ordinary skill in the art, as well as merely being a tool to, “aide in food-mapping to determine specific food compositions,” which is what the claimed invention is performing. Using a generic technological environment to apply the abstract idea is not significantly more than the identified abstract idea. 
In terms of the amended claim elements regarding the pattern recognition using a dictionary to determine if a product label is new of known merely discusses generic pattern recognition. This is described in the originally filed specification [71-72] in terms of the system using a dictionary or other pre-determined reference, however, the system does not function or describe within the claims what the system does in terms of whether the information is new or known. There is no further analysis and thus the information is merely gathered and displayed within the product label. There is no further discussion that would indicate the comparing and determining between a new and known label is not significantly more than the identified 
Dependent claims 2-4, 7-9, 14-17, 19, and 22 are not directed to any additional abstract ideas and are directed to additional non-abstract claim elements. Rather these claims offer further descriptive limitations of elements found in the independent claims and addressed above—such as describing the nature and content of the data that is sent/received. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to transform the abstract idea into subject matter eligibility. In regards to the “QR code” data, refer to the 112(b) rejection in that QR is a registered trademark and thus indefinite. Since the dependent claims (either individually or in combination with the independent claim) do not transform the abstract idea into a practical application or significantly more, these elements are not patent eligible since they are not heavier than the abstract idea in the independent claim. 
Dependent claims 5 and 13 are directed to additional non-abstract claim elements. Claim 5 and 13 are directed to a user accessing the ingredient data platform with a mobile device. The mobile device is a non-abstract element, however the mobile device is merely a tool to apply the abstract idea. Referring to originally filed specification [filed 22 March 2017] discloses that the mobile device is, “The mobile devices may include 
Dependent claims 6 and 18 are directed to additional non-abstract claim elements. Claim 6 and 18 are directed to a smartlabel brand view. Refer to the above 112(b) rejection to show that “smartlabel” is a registered trademark, and thus indefinite. Since the dependent claims 
Dependent claims 11 and 20-21 are directed to additional non-abstract claim elements. Claim 11 and 20-21 are directed to determining that the label is incorrect and the generation of corrected information. The determination step is part of the abstract idea analyzed for the independent claim. The determination is performed by the computer system (which is absent from the claims). The analysis of the computer system is still that the computer system is generic technology being used to apply the abstract idea. Refer to paragraphs [144-152], specifically, “The network infrastructure may include elements such as computing devices, servers, routers, hubs, firewalls, clients, personal computers, communication devices, routing devices and other active and passive devices, modules and/or components as known in the art. The computing and/or non-computing device(s) associated with the network infrastructure may include, apart from other components, a storage medium such as flash memory, buffer, stack, RAM, ROM, and the like. The processes, methods, program codes, instructions described herein and elsewhere may be executed by one or more of the network infrastructural elements. The methods and systems described herein may be adapted for use with any kind of private, 
The claims, when viewed individually and as an ordered combination with the dependent claims, do not amount to significantly more than the abstract idea, nor do they transform the abstract idea into a practical application. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman et al [2013/0290852], hereafter Silverman, in view of Kwak [2013/0018761], further in view of Kodama et al [2016/0292480], hereafter Kodama, and Tyra et al [8,873,829], hereafter Tyra.
Regarding claim 1, Silverman discloses a method for parsing information from a plurality of product labels using information technology, the method comprising: 
obtaining, by at least one processor, constituent information with an ingredient data platform from text and graphics found on a portion of a label from a plurality of the product labels, (FIG 1 and paragraphs [33-36]; Silverman discloses that a user interface (interpreted as the ingredient data platform) scans the ingredients label to allow a user to download or retrieve the nutrition information (interpreted as constituent information). Silverman discloses [62-68] that the system operates within a computer system that includes a processor.); 
assigning, by the at least one processor, base attributes automatically with the ingredient data platform to each piece of the constituent information on at least one of the product labels (FIG 3 and paragraph [31]; Silverman discloses that the user interface analyzes the list of ingredients for known allergens and automatically assigns an allergen tag (interpreted as base attribute) if there is determined to be an allergen within the ingredients list. The base attribute is interpreted as the type of allergen present (such as specifically containing soybeans, milk, eggs, etc. [FIG 3]). each piece, Silverman discloses that the tags can be global tags (e.g. “gluten free”) and each piece of the constituent information is when the system analyzes the label and tags the label as gluten free (additionally, the system tags nutrition information that is gluten related). Silverman discloses [62-68] that the system operates within a computer system that includes a processor.); 
associating, by the at least one processor, the base attributes assigned by the ingredient data platform with different base attributes in at least one pre-constructed taxonomy data structure handled by the ingredient data platform to establish relationships between the base attributes that were previously assigned with the ingredient data platform and the base attributes from the pre-constructed taxonomy data structure (FIG 3 and paragraph [31]; Silverman discloses that the user interface analyzes the list of ingredients for known allergens and automatically assigns an allergen tag (interpreted as base attribute) if there is determined to be an allergen within the ingredients list. The association and establishment of a relationship being interpreted that the base attribute (specific allergen) is associated with known matched allergens (‘contains milk’ associated with ‘contains fish’). Silverman discloses [62-68] that the system operates within a computer system that includes a processor.); 
assigning, by the at least one processor, a master attribute automatically with the ingredient data platform to a relationship between the base attributes assigned by the ingredient data platform and the associated base attributes in the pre-constructed taxonomy data structure (FIG 3 and paragraph [31]; Silverman discloses an allergen tag (interpreted as master attribute) automatically if any of the base attributes (specific allergen) are present in the ingredients list. Silverman discloses [62-68] that the system operates within a computer system that includes a processor.); and 
generating, by the at least one processor, at least a portion of a label view containing detail based on the master attribute pertaining to at least one consumer product whose product label lacks information detailed in the portion of the label view (FIG 5 and paragraphs [31-33]; Silverman discloses a user interface that displays products that detail the master attribute (allergen) and displays if the item lacks information (FIG 5 has a ‘?’ for “item has not yet been analyzed for this allergen”). Silverman discloses [62-68] that the system operates within a computer system that includes a processor.).  
Silverman discloses the above-enclosed limitations, however, Silverman does not specifically disclose details more than is available in actual text graphics from the product label or that the text and graphics are captured by an image and parsed, deconstructed, and digitized. 
Kwak teaches captured by an image capture device and the text and graphics parsed, deconstructed, and digitized (Paragraphs [25 and 38-41]; Kwak teaches that a similar label information system has the user capture 
the detail comprising detailed and enhanced information that provides more information associated with the master attribute than is available in actual text and graphics from the product label by displaying the detailed and enhanced information (Paragraphs [71-80]; Kwak teaches that a consumer food label can be scanned with a smartphone to allow the consumer to access information regarding the food source and other information that is more than provided on the label itself. This can be related to the master attribute as a marketing terms that relates to how a product was produced [38-45]. This would be within the interpretation of the originally filed specification [94] that includes claims such as Kosher which relate and are an indication of the way the food is processed. Kwak’s system is similar to Silverman, in that Silverman allows a consumer to scan the nutrition label to be provided with information, and Kwak allows a system, such as Silverman’s, to have access to a food source and tracking server that provides the information via a user interface.).

Therefore, from this teaching of Kwak, it would have been obvious to one of ordinary skill in the art to include in the product label scanning system that provides information to consumers of Silverman the ability to have additional information beyond the product label from a similar label scanning system as taught by Kwak for the purposes of allowing a consumer to have access to additional information to make better, more thoughtful purchases and food providers can include information that would be better for brand imaging and awareness (such as reputation and connectedness to consumers) [Kwak 80-81].

Kodama teaches that is embedded into the label view along with the actual text and graphics in the image captured by the image capturing device and found on the portion of the label in real-time and (Paragraphs [83-89 and 118-121]; Kodama teaches a similar nutrition label detailed information system to the combination that provides the user with detailed information related to allergens and other personal preferences (e.g. Halal dietary restrictions) in terms of superimposing/embedding the detailed information as an augmented image of the nutrition label (as shown in Fig 7). This would obvious to combine with the nutrition label information and detailed information of the combination as the embedded and augmented image provides a better notification for allergen that would be a quicker and more noticeable notification that would prevent the user from purchasing/consuming food products that are allergens/dietary restrictions.).
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the nutrition label and detailed information elements of the combination the ability to have the detailed information such as allergen notifications embedded/augmented within the label view as taught by Kodama since the claimed invention is 
Therefore, from this teaching of Kodama, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the nutrition label and detailed information elements of the combination the ability to have the detailed information such as allergen notifications embedded/augmented within the label view as taught by Kodama for the purposes of the embedded/augmented image provides a more noticeable notification in terms of allergens and dietary restrictions that would prevent a person from purchasing/consuming incorrect or potentially hazardous foods.
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the assigned attribute is automatically performed by one of statistical analysis or fuzzy logic; 
Tyra teaches automatically comparing, by the at least one processor, the text and graphics with a dictionary of known product labels to determine whether the label is one of a new product label and a known product label, the automatically comparing including analyzing patterns in one of the text and the graphics on the label to determine the constituent information (C14:30 to C15:51; Tyra teaches that a similar attribute nutrition and label pattern system (to the combination) that has a system that determines nutritional information with regards to it being a known attribute/label or an unknown (interpreted as new) label information. The interpretation of dictionary is based on the key-value pair within the pattern recognition that the system uses within the pattern recognition [C15:37 to C16:10] which is based on the data extraction pattern matching [C12:17-48]. The combination would be obvious as Tyra teaches an effective classification for food nutrition attributes that also determines synonyms in determining non-standard elements on a label that might be misclassified or errors that would be detrimental in terms of allergens or dietary restrictions.);
by automatically performing one of statistical analysis and fuzzy logic (Fig 10-12 and C12:17 to C13:37; Tyra teaches an attribute system that analyzes the features to determine an attribute pattern. The statistical analysis is interpreted through the pattern matching and synonym matching for the attribute that is within the scope and interpretation of the statistical analysis provided in the originally filed specification [66]. Tyra teaches the functional analysis that the system, based on pattern and feature matching, provides an organized attribute based on the feature/synonym for the nutritional information. Examiner notes there is not specific statistical 
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the nutrition label attribute classification of the combination the ability for the attributes to be organized and classified through statistical analysis and having that statistical analysis determine if the attributes are new or known through pattern recognition through analyzing the text/graphics as taught by Tyra since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the analysis provides synonyms in determining non-standard elements on a label that might be misclassified or errors that would be detrimental in terms of allergens or dietary restrictions.
Therefore, from this teaching of Tyra, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the nutrition label attribute classification of the combination the ability for the attributes to be organized and classified through statistical analysis and having that statistical analysis determine if the attributes are new or known through pattern recognition through 
Regarding claim 2, the combination teaches the above-enclosed limitations;
Silverman further discloses wherein the portion of the label for each of the plurality of product labels includes items of constituent information that are at least one of 
nutrition facts (Paragraphs [29-31]; Silverman discloses nutrition information (interpreted as nutrition facts).), 
ingredient listings (Paragraph [29]; Silverman discloses list of ingredients.), 
warning listings (Paragraphs [29-33]; Silverman discloses allergen information.), 
marketing claims (Paragraph [31-33]; Silverman discloses that the user interface analyzes the “gluten free” and notifies if an item is gluten related.)   
Regarding claim 3, the combination teaches the above-enclosed limitations;
Silverman further discloses wherein the at least one consumer product for which the portion of the label view is generated by the ingredient data at least one of 
foods (FIG 2 and paragraph [30]; Silverman discloses USDA common foods); 
consumer71028508.12U.S. Application No. 15/466,059Attorney Docket No.: 087306-580968 Response to Non-Final Office Action mailed September 11, 2019packaged goods (FIG 2; Silverman discloses consumer packaged goods)
Regarding claim 4, the combination teaches the above-enclosed limitations; 
	Silverman discloses the above (claim 3) markush groups “food” and “consumer packaged goods”;
Silverman further discloses wherein the at least one consumer product is at least one food selected from a group consisting of at least one of (Examiner notes that the following list is non-functional printed matter (see MPEP 2112.01(III)). There is no difference between the prior art and the claimed invention except the type of printed matter (what kind of consumer product is being claimed). The type of limiting markush group by what the product is merely acts as conveying a message or meaning to a human reader. The function of the claimed invention does not differ based on the markush group chosen, such that one of ordinary skill in the art would understand this to mean the claimed steps are the same whether the product chosen is a dairy product or an off-road vehicle (or any of the following limiting non-functional printed matter).) 
produce (FIG 4; Silverman discloses rice and veggies (lettuce, fajita vegetables, romaine lettuce)), meats (FIG 4; Silverman discloses protein (barbacoa, chicken, steak)), dairy products (FIG 4; Silverman discloses cheese); 
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Silverman further discloses wherein at least one user is a consumer accessing the ingredient data platform with a mobile device through which the at least one user identifies at least one consumer product to obtain a label view containing the portion of the label view with the master attribute descriptive of the at least one consumer product (Fig 4 and paragraph [29-33]; Silverman discloses that the system has a user interface for the user to identify allergen information, as well as use a widget for allergen menu. The user can see the nutrition information for the food item and apply the different filters (such as allergen). For interpretation: Silverman discloses [25] that the user is defined by a food consumer and Silverman discloses [29] that the user accesses the system by an application for a mobile device.).  
Regarding claim 6, the combination teaches the above-enclosed limitations; 
Silverman further discloses wherein the portion of the label view is configured to provide information to support a brand view (FIG 5 and 
Regarding claim 7, the combination teaches the above-enclosed limitations; 
Kwak further teaches wherein the mobile device of the at least one user is configured to receive code data to present the label view that pertains to the at least one consumer product that is associated with the code (Paragraph [25 and 76]; Kwak teaches that a “consumer-level food source information label” can consist of a code, RFID, bar code, or other identifier for the product.).  
Silverman discloses a label scanning system that allows a consumer access to information and Kwak teaches that the information provided to the consumer can be beyond what is listed on the label itself.
Kwak further teaches that the information system provides information through a consumer-level food source information label (interpreted as code). 

Therefore, from this teaching of Kwak, it would have been obvious to one of ordinary skill in the art to include in the product label scanning system that provides information to consumers of the combination the ability to have provided by a product code as taught by Kwak for the purposes of allowing a consumer to have access to additional information to make better, more thoughtful purchases and food providers can include information that would be better for brand imaging and awareness (such as reputation and connectedness to consumers) [Kwak 80-81].
Regarding claim 8, the combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the mobile device is a smartphone; 
Kwak teaches wherein the mobile device is at least one of a smartphone (Fig 3 and paragraph [61]; Kwak teaches that the consumer device is a smartphone. Silverman discloses that the system operates on a user’s mobile device and Kwak teaches that the user’s device is a smartphone. Both systems operate on the similar level (having the system use an interface that the consumer accesses the additional information) and Kwak states specific elements of a smartphone as the mobile device.).  
Regarding claim 9, the combination teaches the above-enclosed limitations; 
Silverman further discloses wherein the label view that contains detail of the master attribute also is configured to display at least the master attribute associated with at least one of a recommended daily allowance (FIG 7 and paragraph [38-40]; Silverman discloses that the user interface displays the nutrition label with interactive nutrition menu and one of the displays has the “% daily value” which is the USDA daily allowance for that nutritional ingredient (sodium, carbohydrates, sugars, fats, etc). The interface has widgets and other API interactions that still show the tags (“gluten free” being a global tag).).  
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Silverman further discloses further comprising determining that a piece of the constituent information on one of the product labels is incorrect (Paragraphs [31]; Silverman discloses that the system analyzes the tags applied by the user and if an ingredient does not match that tag flags the entry and notifies the user of a potential error (example given of “gluten free” yet contains an ingredient that is gluten related).).  
Regarding claim 11, the combination teaches the above-enclosed limitations; 
Silverman further discloses wherein upon determining that the piece of the constituent information on one of the product labels is incorrect, a label portion is generated to provide corrected information for the product label (Paragraphs [31]; Silverman discloses that the system analyzes the label to ensure proper FDA labeling requirements, as well as a claim is correct (tagging an item “gluten free” the system would check for gluten related ingredients). Silverman further discloses that the system would notify the user if there is an error (FDA rounding or gluten related ingredient in a “gluten free” tagged product). The corrected information is interpreted as the error notification, since the user would be notified of what the error is to promptly correct the label.).  
Regarding claim 12, Silverman discloses a system comprising: 
an ingredient data platform that automatically by at least one processor (Paragraphs [62-68]; Silverman discloses that the system operates within a computer system that includes a processor.), 
detects items of constituent information from identified product labels for at least one consumer product (FIG 1 and paragraphs [33-36]; Silverman discloses that a user interface (interpreted as the ingredient data platform) scans the ingredients label to allow a user to download or retrieve the nutrition information (interpreted as constituent information).),  
that assigns base attributes automatically to all of the items of constituent information on the product labels (FIG 3 and paragraph [31]; Silverman discloses that the user interface analyzes the list of ingredients for known allergens and automatically assigns an allergen tag (interpreted as base attribute) if there is determined to be an allergen within the ingredients list. The base attribute is interpreted as the type of allergen present (such as specifically containing soybeans, milk, eggs, etc. [FIG 3]). For the each piece, Silverman discloses that the tags can be global tags (e.g. “gluten free”) and each piece of the constituent information is when the system analyzes the label and tags the label as gluten free (additionally, the system tags nutrition information that is gluten related).),
that establishes relationships between the assigned base attributes with different base attributes in pre-constructed taxonomies (FIG 3 and paragraph [31]; Silverman discloses that the user interface analyzes the list , 
that assigns a master attribute automatically to at least one of the established relationships (FIG 3 and paragraph [31]; Silverman discloses an allergen tag (interpreted as master attribute) automatically if any of the base attributes (specific allergen) are present in the ingredients list.), and 
that configures at least one data structure for display in a portion of a label view containing detail of the master attribute that pertains to the at least one consumer product (FIG 5 and paragraphs [31-33]; Silverman discloses a user interface that displays products that detail the master attribute (allergen) and displays if the item lacks information (FIG 5 has a ‘?’ for “item has not yet been analyzed for this allergen”). Figs 3-7 show the display that the user interface has for Silverman’s system.), 
wherein the detail of the master attribute contains information unavailable in the constituent information associated with the at least one consumer product (FIG 5 and paragraphs [31-33]; Silverman discloses a user interface that displays products that detail the master attribute (allergen) and displays if the item lacks information (FIG 5 has a ‘?’ for “item has not yet been analyzed for this allergen”).) and 

Kwak teaches captured in an image by an image capture device Paragraphs [25 and 38-41]; Kwak teaches that a similar label information system has the user capture the label using an image scanner that uses an OCR program. The “portion of the label” as disclosed by Silverman is also taught by Kwak in that Kwak teaches that the label is based on the portion of the barcode or QR code which would be interpreted as a portion of the label information.; 
comprising detailed and enhanced information associated with the master attribute that provides more information than is available in actual text and graphics from a product label of the consumer product, the portion of the label view displaying the detailed and enhanced information (Paragraphs [71-80]; Kwak teaches that a consumer food label can be scanned with a smartphone to allow the consumer to access information regarding the food source and other information that is more than provided on the label itself. This can be related to the master attribute as a marketing terms that relates to how a product was produced (Fig 6 and paragraphs [38-45]). This would be within the interpretation of the originally filed specification [94] that includes claims such as Kosher which relate and are an indication of the way the food is processed. Kwak’s system is similar to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the food label scanning system that provides consumers additional information of Silverman the ability to have additional information provided that is more than what the label has as taught by Kwak since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable since the additional information allows a consumer to have access to additional information to make better, more thoughtful purchases and food providers can include information that would be better for brand imaging and awareness (such as reputation and connectedness to consumers) [Kwak 80-81].
Therefore, from this teaching of Kwak, it would have been obvious to one of ordinary skill in the art to include in the product label scanning system that provides information to consumers of Silverman the ability to have additional information beyond the product label from a similar label scanning system as taught by Kwak for the purposes of allowing a consumer   
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the detailed information is provided embedded into the label view or that the system performs statistical analysis or fuzzy logic for the classification of attributes; 
Kodama teaches that is embedded into the label view along with the actual text and graphics in the image captured by the image capturing device and found on the portion of the label in real-time and (Paragraphs [83-89 and 118-121]; Kodama teaches a similar nutrition label detailed information system to the combination that provides the user with detailed information related to allergens and other personal preferences (e.g. Halal dietary restrictions) in terms of superimposing/embedding the detailed information as an augmented image of the nutrition label (as shown in Fig 7). This would obvious to combine with the nutrition label information and detailed information of the combination as the embedded and augmented image provides a better notification for allergen that would be a quicker and more noticeable notification that would prevent the user from purchasing/consuming food products that are allergens/dietary restrictions.).

Therefore, from this teaching of Kodama, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the nutrition label and detailed information elements of the combination the ability to have the detailed information such as allergen notifications embedded/augmented within the label view as taught by Kodama for the purposes of the embedded/augmented image provides a more noticeable notification in terms of allergens and dietary restrictions that would prevent a person from purchasing/consuming incorrect or potentially hazardous foods.

Tyra teaches by automatically comparing text and graphics on each product label with a dictionary of known product labels to determine whether each product label of the product labels is one of a new product label and a known product label, the automatically comparing including analyzing patterns in one of the text and the graphics on each product label to determine the constituent information (C14:30 to C15:51; Tyra teaches that a similar attribute nutrition and label pattern system (to the combination) that has a system that determines nutritional information with regards to it being a known attribute/label or an unknown (interpreted as new) label information. The interpretation of dictionary is based on the key-value pair within the pattern recognition that the system uses within the pattern recognition [C15:37 to C16:10] which is based on the data extraction pattern matching [C12:17-48]. The combination would be obvious as Tyra teaches an effective classification for food nutrition attributes that also determines synonyms in determining non-standard elements on a label that might be misclassified or errors that would be detrimental in terms of allergens or dietary restrictions.);
by automatically performing one of statistical analysis and fuzzy logic (Fig 10-12 and C12:17 to C13:37; Tyra teaches an attribute system 
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the nutrition label attribute classification of the combination the ability for the attributes to be organized and classified through statistical analysis and having that statistical analysis determine if the attributes are new or known through pattern recognition through analyzing the text/graphics as taught by Tyra since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the analysis provides synonyms in determining non-standard elements on a label that might be 
Therefore, from this teaching of Tyra, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the nutrition label attribute classification of the combination the ability for the attributes to be organized and classified through statistical analysis and having that statistical analysis determine if the attributes are new or known through pattern recognition through analyzing the text/graphics as taught by Tyra for the purposes of the analysis provides synonyms in determining non-standard elements on a label that might be misclassified or errors that would be detrimental in terms of allergens or dietary restrictions.
Regarding claim 13, the combination teaches the above-enclosed limitations; 
Silverman further discloses wherein the ingredient data platform is configured to be accessed by a user with a mobile device through which the user identifies the at least one of the consumer product to obtain the portion of the label view containing the master attribute descriptive of the at least one consumer product (Fig 4 and paragraph [29-33]; Silverman discloses that the system has a user interface for the user to identify allergen information, as well as use a widget for allergen menu. The user can see the nutrition information for the food item and apply the different filters (such as 
Regarding claim 14, the combination teaches the above-enclosed limitations, however, the combination does not specifically teach that the mobile device is a smartphone; 
Kwak further teaches wherein the mobile device is at least one of a smartphone (Fig 3 and paragraph [61]; Kwak teaches that the consumer device is a smartphone. Silverman discloses that the system operates on a user’s mobile device and Kwak teaches that the user’s device is a smartphone. Both systems operate on the similar level (having the system use an interface that the consumer accesses the additional information) and Kwak states specific elements of a smartphone as the mobile device.).  
wherein the mobile device is configured to receive code data and to present the label view that pertains to the at least one consumer product that is associated with the code (Paragraph [25 and 76]; Kwak teaches that a “consumer-level food source information label” can consist of a code, RFID, bar code, or other identifier for the product.).  
Silverman discloses a label scanning system that allows a consumer access to information and Kwak teaches that the information provided to the consumer can be beyond what is listed on the label itself.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the food label scanning system that provides consumers additional information of the combination the ability to have the system receive data via a code as taught by Kwak since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable since the additional information allows a consumer to have access to additional information to make better, more thoughtful purchases and food providers can include information that would be better for brand imaging and awareness (such as reputation and connectedness to consumers) [Kwak 80-81].
Therefore, from this teaching of Kwak, it would have been obvious to one of ordinary skill in the art to include in the product label scanning system that provides information to consumers of the combination the ability to have provided by a product code as taught by Kwak for the purposes of allowing a consumer to have access to additional information to make better, more thoughtful purchases and food providers can include 
Regarding claim 15, the combination teaches the above-enclosed limitations; 
Silverman further discloses wherein the ingredient data platform captures automatically at least one of text and graphics from the constituent information that includes at least one of 
nutrition facts (Paragraphs [29-31]; Silverman discloses nutrition information (interpreted as nutrition facts).), 
ingredient listings (Paragraph [29]; Silverman discloses list of ingredients.), 
warning listings (Paragraphs [29-33]; Silverman discloses allergen information.), 
marketing claims (Paragraph [31-33]; Silverman discloses that the user interface analyzes the “gluten free” and notifies if an item is gluten related.)  
Regarding claim 16, the combination teaches the above-enclosed limitations; 
Silverman further discloses wherein the at least one of the consumer product for which the portion of the label view is generated by the ingredient data platform is related to one item selected from a group consisting of at least one of 
foods (FIG 2 and paragraph [30]; Silverman discloses USDA common foods); 
consumer71028508.12U.S. Application No. 15/466,059Attorney Docket No.: 087306-580968 Response to Non-Final Office Action mailed September 11, 2019packaged goods (FIG 2; Silverman discloses consumer packaged goods)
Regarding claim 17, the combination teaches the above-enclosed limitations; 
Silverman discloses the above (claim 3) markush groups “food” and “consumer packaged goods”;
Silverman further discloses wherein the at least one consumer product is at least one food selected from a group consisting of at least one of (Examiner notes that the following list is non-functional printed matter (see MPEP 2112.01(III)). There is no difference between the prior art and the claimed invention except the type of printed matter (what kind of consumer product is being claimed). The type of limiting markush group by what the product is merely acts as conveying a message or meaning to a human reader. The function of the claimed invention does not differ based on the markush group chosen, such that one of ordinary skill in the art would understand this to mean the claimed steps are the same whether the product chosen is a dairy product or an off-road vehicle (or any of the following limiting non-functional printed matter).) 
produce (FIG 4; Silverman discloses rice and veggies (lettuce, fajita vegetables, romaine lettuce)), meats (FIG 4; Silverman discloses protein , dairy products (FIG 4; Silverman discloses cheese)  
Regarding claim 18, the combination teaches the above-enclosed limitations; 
Silverman further discloses wherein the portion of the label view is configured to provide information to support a brand view (FIG 5 and paragraphs [31-33]; Silverman discloses that the system scans the labels for the nutrition information, and has a user interface (FIG 5) that abides by the example provided by the disclosed specification [paragraph 116] in that the label view contains whether or not the nutrition information contains allergens. Silverman discloses this by showing a user if a product contains one of the listed allergens, whether the item does not contain the allergen, or whether there is no current analysis of the product for the allergen.).  
Regarding claim 19, the combination teaches the above-enclosed limitations; 
Silverman further discloses wherein the label view displays at least the master attribute associated with at least one of 
a recommended daily allowance (FIG 7 and paragraph [38-40]; Silverman discloses that the user interface displays the nutrition label with interactive nutrition menu and one of the displays has the “% daily value” which is the USDA daily allowance for that nutritional ingredient (sodium, 
Regarding claim 20, the combination teaches the above-enclosed limitations; 
Silverman further discloses wherein the ingredient data platform determines automatically that an item of the constituent information on one of the product labels is incorrect (Page 2-3 paragraphs [31]; Silverman discloses that the system analyzes the tags applied by the user and if an ingredient does not match that tag flags the entry and notifies the user of a potential error (example given of “gluten free” yet contains an ingredient that is gluten related).). 
Regarding claim 21, the combination teaches the above-enclosed limitations; 
Silverman further discloses wherein upon determining that an item of information is incorrect, a label portion is automatically generated to provide corrected information for the product label (Paragraphs [31]; Silverman discloses that the system analyzes the label to ensure proper FDA labeling requirements, as well as a claim is correct (tagging an item “gluten free” the system would check for gluten related ingredients). Silverman further discloses that the system would notify the user if there is an error (FDA rounding or gluten related ingredient in a “gluten free” tagged product). The .     
Regarding claim 22, the combination teaches the above-enclosed limitations; 
Silverman further discloses wherein the ingredient data platform determines automatically that at least one of a nutrition fact, a certification listing, a marketing claim, and a certification statement should be added to the product label (Paragraph [31]; Silverman discloses that the system analyzes the nutrition ingredients and label to determine if there are any allergens and automatically tags the product with the “allergen” tag if there is a determined allergen present).

Response to Arguments
In response to the arguments filed January 21, 2021 on pages 8-11 regarding the 35 USC 101 rejection, specifically that the amended claim elements are directed towards a practical application. 
Examiner respectfully disagrees.
The amended claim elements of the independent claims (1 and 12) are directed towards, “automatically comparing, by the at least one processor, the text and graphics with a dictionary of known product labels to determine whether the label is one of a new product label and a known product label, the automatically comparing including analyzing patterns in one of the text and the graphics on the label to determine the constituent information”. The amended claim elements regarding the pattern recognition using a dictionary to determine if a product label is new of known merely discusses generic pattern recognition. This is described in the originally filed specification [71-72] in terms of the system using a dictionary or other pre-determined reference for determining if the label is known or new, however, the system is not specific with how the pattern recognition is performed nor is there a transformation regarding the system functioning based on whether the information is new or known. 
The arguments discuss that the amended elements regarding the determining new or known attributes with the dictionary is an additional element that is significantly more and transformative into a practical 
Lacking any further arguments, claims 1-22 are maintaining the 35 USC 101 rejection, as per the above rejection in light of the amended claim elements.
In response to the arguments filed January 21, 2021 on pages 11-13 regarding the 35 USC 103 rejection, specifically that the independent claim elements are not taught by the cited prior art. 

	The arguments discuss that the cited prior art, specifically Kwak and Silverman, do not teach that the detailed information is not embedded into the label view or performs the statistical analysis/fuzzy logic. Examiner notes that the arguments are discussing the prior art elements as singular aspects and not within the combination of elements. Examiner has shown and provided the prior art as a combination to have taught the claim elements. The arguments discuss Kodama teaching a superimposed image on the label, however, there is no discussion as to how this is different or not teaching the aspect of the “generating a label view that is embedded”. The detailed and enhanced information is taught by Kwak in terms of the consumer food label that provides the information (marketing terms and food processing methods) that would be obvious to combine with Silverman as the additional information allows a consumer to have access to additional information to make better, more thoughtful purchases and food providers can include information that would be better for brand imaging and awareness (such as reputation and connectedness to consumers) [Kwak 80-81].   
	While the combination of Silverman and Kwak teach the detailed and enhanced information, the combination does not specifically teach the embedded view. Kodama teaches a similar nutrition label detailed information system to the combination that provides the user with detailed 
Thus, the combination of elements between the detailed and enhanced information of Silverman in view of Kwak teaches the embedded information with the combination of Kodama. 
	Lacking any further arguments, Claims 1 and 12 are maintaining the 35 USC 103 rejection of Silverman in view of Kwak further in view of Kodama and Tyra.
In terms of the amended claim elements, “automatically comparing, by the at least one processor, the text and graphics with a dictionary of known product labels to determine whether the label is one of a new product label and a known product label, the automatically comparing including analyzing patterns in one of the text and the graphics on the label to determine the constituent information”, Tyra teaches the amended claim elements. Tyra teaches (C14:30 to C15:51) that a similar attribute nutrition and label pattern system (to the combination) that has a system that determines 
Lacking any further arguments, claims 1 and 12 are maintaining the 35 USC 103 rejection in light of the amended claim elements. 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Silverman in view of Kwak, and, where appropriate, in further view of Kodama and Tyra. 
Lacking any further arguments, claims 1-22 are maintaining the 35 USC 103 rejection, in light of the amended claim elements above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wallace et al [20190165967] (additional information for food/nutrition based on label.);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687.  The examiner can normally be reached on M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689